DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-10 are pending as amended on 7/11/2022. Claim 8 (non-elected species) stands withdrawn from consideration. 
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 7/11/2022. In particular, claim 1 has been amended to contain new limitations requiring particular crystallinity, and requiring a biaxially oriented film. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2002/0086970) in view of Tung et al (US 4605728), Hu et al (Chapter 10: Biaxially Oriented Poly(Ethylene 2,6‐Naphthalene) Films: Manufacture, Properties and Commercial Applications (Pages: 335-360) in: Modern Polyesters: Chemistry and Technology of Polyesters and Copolyesters. Edited by J. Scheirs and T. E. Long, 2003 John Wiley & Sons, Ltd.) and Sichina (DSC as Problem Solving Tool: Measurement of Percent Crystallinity of Thermoplastics, Perkin Elmer Instruments, 2000, pp 1-4). 
As to claims 1, 2 and 4, Cho discloses a process for preparing a polyester, wherein the process comprises a first step of esterifying naphthalene dicarboxylic acid, and a second step of continuously polycondensing the obtained esterification product to produce polyester polymer (abstract). 
In particular, Cho’s disclosed step (a) in [0019] of esterifying naphthalene dicarboxylic acid (NDCA) and ethylene glycol to form esterified compounds corresponds to the presently recited step (i) of reacting aliphatic glycol (which is ethylene glycol) with aromatic dicarboxylic acid (which is naphthalene dicarboxylic acid) to form bis(hydroxyalkyl)-ester of naphthalene dicarboxylic acid (see [0005] wherein Cho names bis(hydroxyethyl)naphthalate - herein “BHEN” - as the “esterified compound”). 
With regard to instant step (ii): Cho discloses a step (b) of continuously polycondensing the esterified compounds of step (a) to produce polyester polymers [0020]. With regard to the temperature, Cho teaches polycondensing at a final temperature of 285-295 C [0041], which is an elevated temperature. With regard to pressure, Cho teaches performing the esterification reaction at high pressure [0040], and then slowly increasing the degree of vacuum during the polycondensation reaction [0041]. Therefore, given Cho’s disclosure to gradually apply vacuum in the polycondensation step following the high pressure esterification step, the reacting at least at the beginning of Cho’s polycondensation step (b) must be under elevated pressure, as presently recited.
With regard to the recitation of a catalyst, Cho discloses that a polymerization catalyst is used in the disclosed process [0021].
Cho teaches that the method can be effectively applied in producing copolymers [0043, 0044], however, Cho fails to specifically teach a monomer of instant formula (I). 
Tung teaches that mechanical and thermal properties of polyesters can be improved by incorporating bis-hydroxyalkyl pyromellitic diimides therein (abstract; col 1, lines 5-24). Tung discloses polyesters prepared from diacid and diol components (col 1, lines 59-68). Tung teaches several suitable types of diacids which can be used to form the diacid component of the polyester, including naphthalate components (col 2, lines 23-29). Tung teaches that the bis-hydroxyalkyl pyromellitic diimide has a structure according to: (col 2, lines 40-45)

    PNG
    media_image1.png
    139
    276
    media_image1.png
    Greyscale

and normally contains hydroxyalkyl groups that contain 2 to 4 carbon atoms. Tung specifically names bis-hydroxyethyl pyromellitic diimide as a good example of a bis-hydroxyalkyl pyromellitic diimide that can be utilized in modifying polyesters (col 2, lines 47-58). Bis-hydroxyethyl pyromellitic diimide has a structure according to instant formula (I) wherein n is 2. See also col 4, lines 5-20. In an example, Tung prepares the copolymer by charging the bis-hydroxyethyl pyromellitic diimide to a reactor with an esterified product of dicarboxylic acid and ethylene glycol, and polymerizes at 280-300 C under reduced pressure (col 4, lines 23-34). 
Tung further teaches that preferably the diol component will be comprised of from 5 to 50 mole percent of the at least one bis-hydroxyalkyl pyromellitic diimide (col 2, lines 62-66). Tung exemplifies preparation of polyesters wherein bis-hydroxyethyl pyromellitic diimide is present in amounts of about 8 mole percent (example 2), 13 mole percent (example 3), and 12 mole percent (example 4) of the glycol component of the polyester. Tung finds that the modified polyesters have higher strength and increased tensile modulus compared to standard polyesters (col 5, lines 5-20; col 4, lines 53-61). 
In light of Tung’s disclosure, the person having ordinary skill in the art would have been motivated to modify a polyester by utilizing bis-hydroxyethyl pyromellitic diimide in any amount within a range of 5-50 mol% of the diol (glycol) component in order to improve the tensile strength of the polyester. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyethylene naphthalate utilizing a process comprising Cho’s first step of reacting naphthalene dicarboxylic acid and ethylene glycol to prepare BHEN, and Cho’s second step of polycondensing BHEN, by adding Tung’s bis-hydroxyethyl pyromellitic diimide to Cho’s BHEN polycondensation reaction in any amount within Tung’s range of 5-50 mol% of the glycol (including amounts within the presently claimed ranges of 5-20 mol% or 5-15 mol%, particularly Tung’s exemplified amounts of 8, 12 or 13 mol%), in order to improve the properties (e.g., the strength) of Cho’s polyester. 
As to the recitation of forming a semi-crystalline biaxially oriented film from the copolyester:
Cho teaches that polyester-based polymers, including PEN, have high degrees of crystallinity and numerous superior properties, and are therefore widely used for manufacturing high quality films [0004]. However, Cho fails to teach a specific degree of crystallinity, and fails to teach biaxial orientation. 
Hu teaches that PEN films have excellent properties for use in various packaging applications (p 356). Hu teaches that PEN has better mechanical properties than PET due to the ability to obtain better biaxially balanced oriented films due to the higher draw ratio capacity of PEN. Hu teaches that PEN film is three to four times stiffer than PET film at higher temperatures, which has significant benefits for packaging applications that need to be applied hot (p 347). Hu teaches that PEN is semicrystalline, and during film production, PEN is converted into an oriented semicrystalline thin film by uniaxial or biaxial drawing (p 344, first paragraph). 
Considering Cho’s disclosure that polyester-based polymers have high degrees of crystallinity and are widely used for manufacturing films, the person having ordinary skill in the art would have been motivated to utilize a film of modified Cho’s PEN copolymer in any application for which PEN is known to be suitable, including PEN film packaging applications, as disclosed by Hu. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a biaxially oriented semi-crystalline film, as taught by Hu, from the thermoplastic PEN copolymer film of modified Cho, in order to improve the suitability of the film for packaging applications. 
As to the presently recited degree of crystallinity:
Sichina discloses that one of the most important properties of a semi-crystalline thermoplastic polymer is the percent crystallinity, as it is directly related to many of the key properties of the polymer (p 1, left column). For example, if the crystallinity is too low, barrier resistance will be low and creep propensity will be high. If the crystallinity is too high, impact and optical properties suffer (p 3). Considering Sichina, the person having ordinary skill in the art would have been motivated to increase the crystallinity of a semi-crystalline thermoplastic film to any appropriate degree based on the required properties for the intended application (e.g., based on a desired balance between barrier resistance and stiffness vs. impact resistance and optical clarity). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a biaxially oriented semicrystalline thermoplastic PEN copolymer film, according to modified Cho, having any appropriate degree of crystallinity based on the property requirements for the intended application, including a degree of crystallinity within the presently claimed range of at least 5%.
As to claims 5-7, modified Cho suggests a process according to claim 1, as set forth above. Cho teaches that the invention can be applied to polyester polymers produced from 2,6-NDCA [0043]. See also examples (e.g., [0052]) utilizing the 2,6-isomer of naphthalene dicarboxylic acid. A polyester prepared from polycondensation of BHEN (which was prepared from 2,6-NDCA) and bis-hydroxyethyl pyromellitic diimide, as suggested by modified Cho, has a structure according to instant IIa wherein n = 2 and X is the carbon chain of ethylene glycol. 
As to claims 9 and 10, modified Cho suggests a process according to claim 1, as set forth above. While Cho discloses that the method can be used to produce other copolymers [0044], Cho nowhere requires the use of diacids other than naphthalene dicarboxylic acid or aliphatic glycol other than ethylene glycol. Particularly given Cho’s example of polyester wherein NDCA and ethylene glycol are the only utilized monomers [0052], it would have been obvious to the person having ordinary skill in the art to have prepared a polyester from NDCA, ethylene glycol and bis-hydroxyethyl pyromellitic diimide, as suggested by modified Cho, with no additional comonomers.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered.
The previously set forth rejection over Cho in view of Tung has been overcome as a result of the amendments to claim 1, as the references do not disclose the presently recited crystallinity and biaxial orientation. However, Cho and Tung remain cited as primary and secondary references in the new rejection above (adding Hu and Sichina). Therefore, Applicant’s arguments which are relevant to the new rejection have been addressed below.
Applicant argues (p 6) that it was surprising to find that the monomer of formula (I) increases the copolyester Tg, but without detriment to crystallinity. However, the fact that Applicant has found a previously unappreciated property of a prior art composition is not sufficient to overcome unexpected results. As set forth in the rejection above, it was known in the art (Tung) to modify PEN with a monomer according to instant formula (I). It was further known from Tung that a monomer according to formula (I) increases the strength and the Tg of the polyester. Therefore, an increase in Tg associated with the inclusion of monomer of formula (I), as found by Applicant, was explicitly disclosed in the art. With regard to crystallinity, Applicant has not provided any reasoning or evidence as to what “detriment” to film crystallinity would have been expected from utilizing a monomer of formula (I), nor any evidence or reasoning as to how the crystallinity of the presently claimed films differs from what would have been expected.  Therefore, Applicant has not established that the presently claimed subject matter possesses unexpected properties.     
Applicant further argues (pp 6-7) that it would not have been obvious to combine Cho and Tung because Tung requires the claimed monomer to react with an oligomer having 2-10 repeat units. However, Tung nowhere requires formation of, and reaction with, an oligomer with 2-10 repeat units. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Tung broadly discloses (col 1, lines 40-55) copolymerizing a diacid component and a diol component, wherein the diol component comprises the monomer of formula (I) and glycols containing 2-12 carbon atoms. Therefore, Applicant’s argument that Cho and Tung would not be combinable in view of the reaction of an oligomer in Tung’s example process is not sufficient to overcome the prima facie case of obviousness, because Tung broadly discloses a copolymerization process which includes no oligomerization requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766